Citation Nr: 1750484	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-28 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for residuals of inguinal hernia surgery including scarring, currently evaluated as 10 percent disabling since May 28, 2011.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 2007 to May 2011.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for residuals of inguinal hernia surgery including scarring, that was assigned an initial 10 percent rating from May 28, 2011.

The issue of entitlement to Vocational Rehabilitation and Education (VR&E) benefits has been raised by the record in November 2015 and February 2016 formal applications (VA 28-1900 Disabled Veterans Application for Vocational Rehabilitation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In February 2016, a VR&E officer advised the AOJ that the Veteran was in applicant status and scheduled to meet with a counselor in March.  See 2/4/16 VBMS Email correspondence.  Additional VR&E applications were added to the claims file in March, September and November 2016, and in February 2017.  It is unclear if a determination was rendered in the Veteran's application for VR&E benefits.  The Board does not have jurisdiction over this matter.  As such, the AOJ is to assess this matter and take action, as appropriate.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2012, a VA examiner, a nurse practitioner, reported that the Veteran had one painful hernia scar and two scars that were not painful.  The March 2012 rating decision assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016), for one painful scar.  But, it is unclear from the record whether the 
RO evaluated the Veteran for possible separate ratings for residuals of his inguinal hernia other than his post-surgical scars.

In his August 2014 substantive appeal, the Veteran reported having three distinct and separate scars from hernia surgery that were painful and said he was referred to the John Cochran VA medical center (VAMC) for a hernia examination.  
See 8/11/14 VA 9 Appeal to Board of Appeals.

A review of the Veteran's VA medical records shows that, in May 2014, he complained of left inguinal hernia pain during a primary care visit.  See 6/9/14 Legacy Content Document Manager (LCDM) CAPRI (1ST set), pages 4-5.  His history of two prior hernia surgeries in 2010 and 2011 was noted (see 7/18/13 VBMS STR Medical pps 20, 22, 69).  The assessment was left inguinal pain, possibly a scar, and it was noted that the Veteran had pain ongoing for several years.  His physician recommended a consult for an opinion and management regarding his pain and noted that this pain decreased the Veteran's mobility and activity and possibly added problems to his job issues.

A June 2014 surgical progress note shows a well-healed lower midline surgical scar and left periumbilical scar.  See 6/9/14 LCDM CAPRI (1st set), page 3.  The Veteran was referred to the John Cochran VAMC for another opinion.  That August 2014 surgical evaluation yielded a diagnosis of status/post two left inguinal hernia repairs with mesh with left inguinodynia, and a possible recurrence of hernia.  
See 2/3/16 LCDM CAPRI (1st set), pages 1-3.  A surgeon noted that the Veteran reported improvement in symptoms after getting local anesthesia, and speculated that the "pain could be nerve-related."  Id. at 8.

An August 2015 chronic pain note prepared, by an anesthesiologist, summarizes the Veteran's August 2014 surgical evaluation and that it was felt that, perhaps, there may be a small recurrence but it did not warrant surgical intervention and the potential negative outcomes could outweigh any type of benefit.  6/9/16 LCDM CAPRI (1st set), pages 2-3.  The Veteran's prior treatment involved some type of groin injections with local anesthetic and he stated that he had significant pain with the injections and had ecchymosis in the area of the injections for a period of time afterwards.  He also took oral pain medication.  The assessment was residual left inguinal herniorrhaphy pain.  The physician recommended holding off on opioid medications at that time since the Veteran's "pain appears to be related to nerve impingement" and that type of pain was poorly treated with opioid medication.  Id. at 3.  No interventional pain procedures or neurosurgical consultation were recommended and it was noted that the Veteran did not get any type of sustained relief from the past injections.

The Veteran was scheduled for a VA examination of his scars on March 8, 2016 but failed to appear, although he underwent another VA (PTSD) examination days earlier.  See 3/8/16 VBMS C&P Exam; 3/2/16 VBMS C&P Exam.  

In light of the foregoing circumstances, the Board finds that a new VA examination is necessary to clarify the residuals stemming from the Veteran's inguinal hernia surgery, to include whether he has nerve damage.  The Veteran is reminded that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(b) (2017).

Recent medical records regarding the Veteran's treatment at the St. Louis and Popular Bluff, Missouri, and Marion, Illinois, VAMCs, and the Cape Girardeau Community Based Outpatient Clinic (CBOC), since May 2016, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment at the St. Louis, Popular Bluff, and Marion VAMCs, and the Cape Girardeau CBOC, since May 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for 
VA examination (surgical, neurological) by physicians to determine the current severity and all manifestations of his inguinal hernia surgical residuals, in addition to his scars.  (Due to the possible neurological involvement, an examination conducted by a medical professional other than a physician is not acceptable.  If such proves untenable, then a file review by an appropriate physician is acceptable after an examination.)  The claims file should be reviewed by the examiner(s).

a. The examiner(s) should clarify any and all manifestations stemming from the Veteran's in-service inguinal hernia surgeries, including any muscle and/or neurological residuals, or pain associated with mesh used for hernia repair or otherwise, and the severity of each residual found, including scarring.  To that end, the examiner is asked to reconcile whether the Veteran's left inguinodynia is a separate residual, distinct from his surgical scars.  If a neurological abnormality (including nerve impingement) is found, the neurological examiner should specify the nerve root involvement and whether the paralysis is complete or partial at a "mild," "moderate," or "severe" level where appropriate. 

b. Reasons for all opinions must be provided.

3. The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a 
VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(b).  If the Veteran does not report for the scheduled VA examination, documentation should be associated with the claims indicating that notice scheduling the examination was sent to his last known address of record.  It should also be indicated whether any mailed notice was returned as undeliverable.

4. If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

